                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                                Plaintiff,         )
                                                   )
                          v.                       )   Case No. 18-00106-01-CR-W-HFS
                                                   )
 ADRIAN D. MILLIGAN,                               )
                                                   )
                                Defendant.         )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On August 7, 2019, the Grand Jury returned a two-count Superseding
Indictment charging that on or about April 13, 2018, the Defendant, Adrian D. Milligan, having
been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess a firearm (Count I) and ammunition (Count II).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Aaron Moeder and Mary Kate Butterfield
           Case Agent: John Straubel, Kansas City Police Department
     Defense: David Harold Johnson

OUTSTANDING MOTIONS: No outstanding motions.


TRIAL WITNESSES:
     Government: 7 with stipulations; 6 without stipulations
     Defendant: 3 witnesses, not including the Defendant

TRIAL EXHIBITS:
     Government: approximately 21 exhibits
     Defendant: approximately 0 exhibits

DEFENSES: General denial.

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; () Likely a plea will be worked out
TRIAL TIME: 2 ½ days total
     Government’s case including jury selection: 2 day(s)
     Defendant: ½ day(s)

STIPULATIONS: Possible stipulation as to interstate nexus and possible stipulation as to prior
convictions.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Proposed Witness List and Proposed Exhibit List filed January 18,
             2019. Updated list(s) due on or before September 10, 2019.

               Defendant: Proposed Exhibit List filed January 22, 2019. Proposed Witness List
               filed January 28, 2019. Updated list(s) due on or before September 10, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before September 18, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before September 18, 2019.


TRIAL SETTING: Criminal jury trial docket set for September 23, 2019.

Please note: The Government requests the first week because Government has a potential case
       (Defendant Lagos-Licona Case No. 19-00092-01-CR-W-RK) on the second week.
       Defense is available both weeks. If this matter does not result in a plea agreement, then
       there is a possibility that this matter may be tried to the bench. That determination will be
       made by September 16, 2019. Possible issue as to whether he qualifies under the Armed
       Career Criminal Act for a sentencing enhancement regarding a prior conviction for assault
       on a police officer.


       IT IS SO ORDERED



                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE


                                                 2
